Citation Nr: 9921709	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at L5-S1 with bilateral sacroiliitis currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
degenerative disc disease at L5-S1 with bilateral 
sacroiliitis.  In March 1998, the Board remanded the case for 
further development.


REMAND

The veteran contends that his low back disorder is severe 
enough to warrant a rating higher than 40 percent.  The Board 
finds that the medical evidence of record is inadequate for 
determining whether a rating in excess of 40 percent is 
warranted.  In this case, given the veteran's argument that 
he experiences chronic low back pain, muscle spasms, and 
radiating pain, further evidentiary development is required.  
This is so because the criteria for rating disc disease are, 
at least in part, based on loss of range of motion, and, 
therefore, requires application of 38 C.F.R. §§ 4.40, 4.45 
(1998).  VAOPGCPREC 36-97 (Dec. 12, 1997).  

The significance of the rule as enunciated in VAOPGCPREC 36-
97 is that VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  Presumably, in the case of 
rating disability under Diagnostic Code 5293, where the 
question is whether an increase above 40 percent is 
warranted, an examiner must equate functional losses due to 
pain, etc. to the sort of debility depicted by the criteria 
in Diagnostic Code 5293.  See VAOPGCPREC 36-97.  Such 
evidence has not been previously obtained in the development 
of the veteran's case.  The Board finds that the 
November 1998 VA examination is inadequate for rating 
purposes because the examiner did not undertake such a 
DeLuca-type assessment, and does not comply with the 
directives of the March 1998 remand.  The veteran's current 
disability picture remains unclear regarding the extent to 
which he is impaired by his service-connected degenerative 
disc disease at L5-S1 with bilateral sacroiliitis.  
Therefore, a remand is required for a new examination.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand order, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  The Court 
also held that the Board errs when it fails to ensure 
compliance with remand orders of the Board or the Court.  
Stegall, supra.

For the reasons stated, this increased rating claim must be 
returned to the RO for the requested development in 
accordance with the recent decision in Stegall.  Accordingly, 
the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his 
service-connected low back disability, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  

2.  The RO should then schedule the 
veteran for VA orthopedic and neurologic 
examinations to assess the severity of 
his service-connected low back disorder.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner(s) for review.  
The rationale for all opinions should be 
explained in detail.  The examiner(s) 
should provide findings applicable to the 
pertinent rating criteria (including a 
discussion of the frequency of symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc).  38 C.F.R. 
§ 4.71a, Code 5293 (1998).  The 
examiner(s) should conduct range of 
motion studies on the low back.  The 
examiner(s) should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
In other words, functional losses due to 
pain, etc., may result in disability 
tantamount to that contemplated by the 
criteria for an increased rating under 
Diagnostic Code 5293.  If so, the 
examiner should so state.  

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  If the veteran 
does not appear for the examination, the 
SSOC should include reference to the 
provisions of 38 C.F.R. § 3.655 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice; however, the veteran is free to submit additional 
evidence and/or argument during the pendency of the remand.  
The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


